In proceedings to (1), inter alia, validate petitions designating Christopher St. Lawrence as a candidate in the Democratic Party primary election to be held on September 9, 1980 for the public office of Member of the State Assembly from the 95th Assembly District and (2) invalidate petitions designating Terrence Ryan as a candidate in the Conservative Party primary election to be held on September 9, 1980 for the public office of County Court Judge, the appeals are from a judgment of the Supreme Court, Rockland County, dated August 15, 1980, which dismissed the proceedings. Judgment affirmed, without costs or disbursements. No opinion. Hopkins, J. P., Lazer, Rabin, Margett and Martuscello, JJ., concur.